Citation Nr: 1706632	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2005 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

In March 2011, the Veteran testified before a Veterans Law Judge seated at the RO.  Unfortunately, that Veterans Law Judge is no longer with the Board.  In March 2014, the Veteran was offered another opportunity to testify before a current Veterans Law Judge.  In a March 2014 written response, however, he declined another hearing.  

This issue was previously before the Board in March 2015, at which time it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the combined impact of his service-connected low back and cervical spine disabilities render him unable to obtain and retain gainful employment and thus supports his entitlement to a TDIU.  In support, he states that due to these disabilities he has severe pain and is unable to work because he cannot bend, lift or twist, thus rendering him unable to secure or follow a substantially gainful occupation.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Service connection is in effect for thoracolumbar strain, with a 40 percent rating; cervical strain, with a 20 percent rating, and; tinnitus, with a 10 percent rating.  His combined disability rating is 60 percent, effective November 18, 2013.  The Veteran's low back and cervical spine disabilities combine for a 60 percent rating and satisfy the percentage requirements.  See Gary v. Brown, 7 Vet. App. 229, 231 (1994) (diseases affecting a single body system, here orthopedic, satisfy the percentage requirements where they combined to a 60 percent rating notwithstanding the fact that the Veteran had additional service connected disabilities and did not have a combined 70 percent rating).  As such, the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16(a). 

In a March 2016 report of employment history, the Veteran reported that he last worked from August 2011 to August 2014 in a restaurant.  In a prior October 2014 statement, however, the Veteran had reported he left this job after only two weeks; thus, his date of last employment is unclear within the record.  His duties mainly included custodial work.  He reportedly quit due to the physical demands of the job.  Prior to that job, he owned a moving company, but reportedly lost that business.  He has reported his education to consist of a high school diploma, with no college courses reported.  

A VA examination was afforded the Veteran in April 2016.  The examiner, a VA physician, noted that the Veteran's disabilities of the cervical and thoracolumbar spine resulted in pain and limitation of motion of the spine; however, the Veteran did not require braces or other assistance devices for mobility, which was unhindered, and was capable of performing all basic activities of daily living without assistance.  Regarding occupational impact, the examiner opined that the Veteran would be unable to perform any occupation which required heavy lifting, but was not prohibited from more sedentary jobs.  The examiner suggested that the Veteran would need to be able to take breaks every 30 minutes to avoid prolonged standing or sitting.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's employment history includes significant physical labor.  Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the appeal is granted.




ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


